Citation Nr: 1125460	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  98-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 60 percent for a prostate disability from January 15, 1997, to January 24, 2005; and since January 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from March 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for a prostate disability.  

In August 1999, the RO increased the rating for prostatitis to 10 percent effective September 8, 1997.  The Board remanded the claim for additional development in December 2003.  In a May 2005 decision, the RO awarded an increased rating of 60 percent for the Veteran's prostate disability, effective January 15, 1997, the date of receipt of the claim.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35  (1993).  In November 2005 and October 2009, the Board again remanded the claim for additional development.

As a preliminary matter, the Board observes that in March 2011, prior to certification to the Board but after issuance of the November 2010 supplemental statement of the case, the Veteran submitted a statement that was unaccompanied by a waiver of initial consideration by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2010).  However, upon review, it is determined that the statement relates to a separate issue involving a back disability, which is not on appeal.  Therefore, the Board concludes that the statement received in March 2011 is not pertinent and remand is not necessary for consideration of the statement by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2010).  

In addition, the claims file contains various statements from the Veteran discussing depression related to his various medical disabilities.  He has also mentioned a worsening of his service-connected erectile dysfunction since his claim for an increased rating was last denied in January 2001.  Most recently, in a statement received in August 2010, the Veteran asserted entitlement to a special monthly compensation due to various orthopedic disabilities.  As it is not clear from the record if the Veteran intended to file claims for those disabilities, and the nature of the benefits sought is not clear, those issues are referred to the RO or Agency of Original Jurisdiction for clarification from the Veteran.  


FINDINGS OF FACT

1.  Prior to January 25, 2005, the Veteran's prostate disability was manifested by voiding dysfunction requiring the use of absorbent materials which required changing more than four times per day.  The Veteran's prostate disability was not manifested by renal dysfunction.

2.  From January 1, 2006, to April 1, 2007, the Veteran's prostate disability was manifested by stress incontinence and voiding dysfunction requiring the use of absorbent materials which required changing more than four times per day.  The Veteran's prostate disability was not manifested by renal dysfunction.

3.  On April 2, 2007, due to rising prostate-specific antigen (PSA) levels and persistent biochemical presence, additional radiation therapy was recommended to treat the Veteran's prostate cancer.  From August 20, 2007, through October 19, 2007, the Veteran underwent additional radiation therapy.

4.  Since April 20, 2008, the Veteran's prostate disability has been manifested by voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day.  The Veteran's prostate disability has not been manifested by renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a prostate disability prior to January 25, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2010).

2.  The criteria for a rating in excess of 60 percent for a prostate disability for the period from January 1, 2006 to April 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2010).

3.  The criteria for a 100 percent rating for a prostate disability for the period from April 2, 2007, to April 19, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2010).

4.  The criteria for a rating in excess of 60 percent for a prostate disability from April 20, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Prostatitis is inflammation of the prostate gland.  Watai v. Brown, 9 Vet. App. 441, 442 (1996).  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and post-operative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010). 

Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010).  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2010).

The evidence shows that, effective in January 15, 1997 and until the diagnosis of prostate cancer on January 25, 2005, the Veteran's recurring prostatitis was rated 60 percent disabling under Diagnostic Code 7527.  In January 2005, he was diagnosed with prostate cancer.  He underwent a radical retropubic prostatectomy in May 2005 followed by six weeks of radiation therapy.  His prostate disability was rated 100 percent disabling under Diagnostic Code 7528 from January 25, 2005, and then rated 60 percent disabling under Diagnostic Code 7528 from January 1, 2006.  The Board notes that the evidence does not show malignancy related to the prostate prior to diagnosis on January 25, 2005, and therefore, the Board finds that a 100 percent rating under Diagnostic Code 7528 was not warranted prior to the date of diagnosis of malignancy in January 2005.

Furthermore, for the period prior to January 2005, the Board finds that the evidence does not show urinary tract infections as the result of the prostate disability.  The Veteran reported chronic dysuria and during a March 2005 VA examination, he reported a history of 15 to 20 urinary tract infections.  An October 2008 VA examiner noted that VA records dated from January 1995 to May 2008 showed clear urinalysis and that no urinary tract infection was noted on urinalysis during that time period.  There is no other clinical evidence of record to support a history of urinary tract infections.  Therefore, the Board finds that voiding dysfunction pursuant to Diagnostic Code 7527 is the predominant disability for the period prior to January 2005 because urinary tract infections are not demonstrated by the objective evidence of record.  The Board finds that the October 2008 examiner's findings are more persuasive evidence as to the presence of any urinary tract infections because they are competent evidence rendered by a medical professional.  Additionally, the Board finds that the evidence does not show any renal dysfunction as the result of the prostate disability post surgery.  Therefore, the Board finds that voiding dysfunction pursuant to Diagnostic Code 7528 is the predominant disability as of January 1, 2006.  Accordingly, the Board finds that the Veteran's prostate disability throughout the period on appeal is best rated using the criteria for voiding dysfunction.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2010). 

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2010). 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2010). 

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Urinary tract infection with poor renal functioning is to be rated as renal dysfunction.  38 C.F.R. § 4.115a (2010). 

Here, the Veteran's prostate disability has been rated 60 percent disabling throughout the appeal period, with the exception of the 100 percent rating under Diagnostic Code 7528 assigned effective from January 25, 2005 to January 1, 2006, for active malignancy and surgical and radiation therapy.  A 60 percent rating is the maximum allowable rating under Diagnostic Code 7527 for prostate disability whether rated based on voiding dysfunction or urinary tract infection (without renal involvement).  Therefore, absent evidence of poor renal functioning that is severe, the Board finds that a higher rating under Diagnostic Code 7527 is not warranted at any point during the appeal period.

Nor is a higher rating warranted under Diagnostic Code 7528 for the period prior to January 25, 2005.  The evidence does not show active malignancy related to the prostate prior to January 25, 2005.  Although elevated PSA scores were noted prior to that date, there was no diagnosis of prostate cancer and a November 2004 medical record notes that some cases of chronic prostatitis can cause elevated PSA scores.  Absent a medical diagnosis of prostate cancer prior to January 25, 2005, the Board finds that a 100 percent rating is not warranted under Diagnostic Code 7528 prior to January 25, 2005. 

Next, from January 25, 2005, to January 1, 2006, the Veteran's prostate disability was rated 100 percent disabling under Diagnostic Code 7528 based on active malignancy of the prostate and treatment for the malignancy.  Thereafter, for the period from January 1, 2006, VA medical records note an uncomplicated post operative course with ongoing complaints of stress incontinence, burning on urination, and a split stream.  Force of stream was good and there was no hesitancy or straining.  Flexible cytoscopy in November 2006 did not demonstrate a significant bladder neck contracture.  During VA examination in April 2007, the Veteran reported stress incontinence requiring the use of approximately six pads per day.

On April 2, 2007, pursuant to increasing PSA levels and persistent biochemical presence, VA radiation oncology recommended further radiation therapy.  On August 20, 2007, the Veteran underwent additional radiation therapy, which was completed on October 19, 2007.  Subsequent VA medical records note a good response to the radiation therapy and stable PSA levels.  

Based on the foregoing, the Board finds that for the period from January 1, 2006, to April 1, 2007, the assigned 60 percent rating is appropriate for a prostate disability manifested predominantly by voiding dysfunction.  The evidence shows stress incontinence requiring the use of absorbent materials which required changing more than four times per day, consistent with a 60 percent rating.  The evidence does not show renal dysfunction during that period.  Therefore, the Board finds that a higher rating under Diagnostic Code 7528, requiring severe renal dysfunction, is not warranted.  Nor does the evidence show reoccurrence or metastasis during the period from January 1, 2006, to April 1, 2007, to warrant a 100 percent rating under Diagnostic Code 7528.  The Board recognizes that PSA levels were shown to be rising, but it was not until April 2, 2007, that VA determined that the Veteran's condition was of such concern that further treatment was needed.

Next, the Board finds that a 100 percent rating is warranted under Diagnostic Code 7528 based on reoccurrence and radiation therapy, effective from April 2, 2007, to April 19, 2008.  On April 2, 2007, VA determined that further radiation therapy was necessary, suggesting an active malignancy or reoccurrence of the Veteran's prostate cancer.  On August 20, 2007, the Veteran began the additional radiation therapy and on October 19, 2007, the therapy was completed.  Subsequent VA medical records note a good response to the radiation therapy and stable PSA levels.  Therefore, the Board finds that a 100 percent rating is warranted under Diagnostic Code 7528 based on evidence of recurrence on April 2, 2007, and is effective until April 19, 2008, six months following cessation of the radiation therapy on October 19, 2007.

Finally, the Board finds that a rating higher than 60 percent rating is not warranted for the Veteran's prostate disability for the period as of April 20, 2008.  During VA examination in October 2008, the Veteran reported urinary leakage with use of absorbent materials requiring changing up to six and seven times per day.  However, the Veteran did not have a pad on at the time of the examination and the examiner did not notice any leakage.  There was no evidence of renal dysfunction.  The Veteran denied acute nephritis or hospitalization for the same.  Ongoing VA medical records dated after April 2008 show similar complaints regarding stress incontinence and use of absorbent materials, with complaints of burning on urination.  Private urology medical records dated in August 2009 show a diagnosis of post surgery radiation incontinence with a recommendation for an artificial urinary sphincter.  VA examination in October 2010 revealed further urinary complaints of urgency, dysuria, dribbling, urine retention, and urinary leakage.  No renal dysfunction was noted.

The Board finds that the symptoms listed above are consistent with a 60 percent rating based on voiding dysfunction under Diagnostic Code 7528.  A 60 percent rating is warranted for urinary leakage or incontinence requiring use of absorbent materials which must be changed more than four times per day.  Although the Veteran has also reported symptoms of urinary frequency and obstructed voiding, the rating schedule for voiding dysfunction only allows for a maximum 40 percent and 30 percent ratings for those disabilities, which are less than the 60 percent rating assigned based on urinary incontinence.  Therefore, rating the Veteran's voiding dysfunction based on those symptoms would not entitle the Veteran to a higher rating.

Next, as there is no evidence of renal dysfunction, a higher rating under Diagnostic Code 7528 based on renal dysfunction is not warranted.  The evidence does not show renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, which are necessary for a higher 80 percent rating.  Nor does the evidence show renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one or more of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, necessary for a 100 percent evaluation.  The Board acknowledges the Veteran's occasional reports of weight loss and weakness.  However, there is no indication in the record that those symptoms are related to renal dysfunction secondary to prostate disability.  Indeed, there is no evidence of renal dysfunction.  Therefore, a higher rating under Diagnostic Code 7528 based on renal dysfunction is not warranted.

Finally, for the period from April 20, 2008, the Board finds that the evidence shows no reoccurrence or metastasis following the end of the second round of radiation treatment in October 2007.  Therefore, the Board finds that the 100 percent rating pursuant to Diagnostic Code 7528 is not warranted after April 19, 2008, six months following cessation of radiation therapy. 

Accordingly, the Board concludes that the Veteran meets the criteria for a 100 percent rating for his prostate disability for the period from April 2, 2007, to April 19, 2008, based on reoccurrence of prostate cancer requiring additional radiation therapy.  The Board also concludes that the weight of the credible evidence demonstrates that the Veteran's prostate disability did not warrant a rating in excess of 60 percent for the period prior to January 25, 2005; the period from January 1, 2006 to April 1, 2007; and the period from April 20, 2008.  The preponderance of the evidence is against the assignment of a rating higher than 60 percent for a prostate disability for those periods.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Board finds no evidence that the Veteran's service-connected prostate disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's prostatitis and service-connected prostatectomy residuals do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to prostatitis or prostatectomy residuals or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  The Board recognizes that the Veteran suffers from stress incontinence and that his private urologist has recommended an artificial sphincter.  Nevertheless, the Veteran's schedular rating for voiding dysfunction specifically contemplates continual urine leakage, urinary incontinence, and stress incontinence.  Therefore, the Board finds that the schedule is not inadequate in this case.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111  (2008); Bagwell v. Brown, 9 Vet. App. 337  (1996); Floyd v. Brown, 9 Vet. App. 88  (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in December 2001, May 2004, and January 2010; rating decisions in March 1998, August 1999, May 2005, and November 2010; a statement of the case in May 1998; and supplemental statements of the case in October 1998, February 1999, August 1999, December 1999, April 2002, October 2002, May 2005, and April 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. The Veteran has had the opportunity to participate in hearings and VA has also obtained multiple medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.




ORDER

Entitlement to a rating in excess of 60 percent for a prostate disability from January 15, 1997, to April 1, 2007, other than a period of 100 percent disability from January 25, 2005, to December 31, 2005, is denied.

Entitlement to a 100 percent rating for a prostate disability from April 2, 2007, to April 19, 2008, is granted.

Entitlement to a rating in excess of 60 percent for a prostate disability from April 20, 2008, is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


